TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 15, 2013



                                     NO. 03-13-00231-CV


                                         J. T., Appellant

                                                v.

                   Department of Family and Protective Services, Appellee




          APPEAL FROM 433RD DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

order: IT IS THEREFORE considered, adjudged and ordered that the order of the district court

is in all things affirmed. It FURTHER appearing that the appellant is indigent and unable to pay

costs, that no adjudication as to costs is made; and that this decision be certified below for

observance.